
	

114 HR 5418 IH: Protecting Internet Freedom Act
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5418
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2016
			Mr. Duffy (for himself, Mr. Salmon, Mr. Sensenbrenner, Mr. Gohmert, Mr. Jones, Mr. Fleming, Mr. Culberson, Mr. Babin, Mr. Joyce, and Mr. Burgess) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prohibit the National Telecommunications and Information Administration from allowing the
			 Internet Assigned Numbers Authority functions contract to lapse unless
			 specifically authorized to do so by an Act of Congress.
	
	
 1.Short titleThis Act may be cited as the Protecting Internet Freedom Act. 2.FindingsCongress finds the following:
 (1)The Department of Commerce and the National Telecommunications and Information Administration (in this section referred to as the NTIA) should be responsible for maintaining the continuity and stability of services related to certain interdependent Internet technical management functions, known collectively as the Internet Assigned Numbers Authority (in this section referred to as the IANA), which includes—
 (A)the coordination of the assignment of technical Internet protocol parameters; (B)the administration of certain responsibilities associated with the Internet domain name system root zone management;
 (C)the allocation of Internet numbering resources; and (D)other services related to the management of the Advanced Research Project Agency and INT top-level domains.
 (2)The interdependent technical functions described in paragraph (1) were performed on behalf of the Federal Government under a contract between the Defense Advanced Research Projects Agency and the University of Southern California as part of a research project known as the Tera-node Network Technology project. As the Tera-node Network Technology project neared completion and the contract neared expiration in 1999, the Federal Government recognized the need for the continued performance of the IANA functions as vital to the stability and correct functioning of the Internet.
 (3)The NTIA may use its contract authority to maintain the continuity and stability of services related to the IANA functions.
 (4)If the NTIA uses its contract authority, the contractor, in the performance of its duties, must have or develop a close constructive working relationship with all interested and affected parties to ensure quality and satisfactory performance of the IANA functions. The interested and affected parties include—
 (A)the multistakeholder, private sector-led, bottom-up policy development model for the domain name system that the Internet Corporation for Assigned Names and Numbers represents;
 (B)the Internet Engineering Task Force and the Internet Architecture Board; (C)Regional Internet Registries;
 (D)top-level domain operators and managers, such as country codes and generic; (E)governments; and
 (F)the Internet user community. (5)The IANA functions contract of the Department of Commerce explicitly declares that [a]ll deliverables provided under this contract become the property of the U.S. Government.. One of the deliverables is the automated root zone.
 (6)Former President Bill Clinton’s Internet czar Ira Magaziner stated that [t]he United States paid for the Internet, the Net was created under its auspices, and most importantly everything [researchers] did was pursuant to government contracts..
 (7)Under section 3 of article IV of the Constitution of the United States, Congress has the exclusive power to dispose of and make all needful Rules and Regulations respecting the Territory or other Property belonging to the United States.
 (8)The .gov and .mil top-level domains are the property of the United States Government, and as property, the United States Government should have the exclusive control and use of those domains in perpetuity.
 3.Maintaining the IANA functions contractThe Assistant Secretary of Commerce for Communications and Information may not allow the responsibility of the National Telecommunications and Information Administration with respect to the Internet domain name system functions, including responsibility with respect to the authoritative root zone file and the performance of the Internet Assigned Numbers Authority functions, to terminate, lapse, expire, be canceled, or otherwise cease to be in effect unless a Federal statute enacted after the date of enactment of this Act expressly grants the Assistant Secretary such authority.
 4.Exclusive United States Government ownership and control of .gov and .mil domainsNot later than 60 days after the date of enactment of this Act, the Assistant Secretary of Commerce for Communications and Information shall provide to Congress a written certification that the United States Government has—
 (1)secured sole ownership of the .gov and .mil top-level domains; and (2)entered into a contract with the Internet Corporation for Assigned Names and Numbers that provides that the United States Government has exclusive control and use of those domains in perpetuity.
			
